Citation Nr: 0112702	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-04 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active service from June 1976 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  During the course of this appeal 
the veteran relocated, and the appeal has continued from the 
RO in Phoenix, Arizona. 


REMAND

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  

The veteran's representative indicated at a Travel Board 
hearing in February 2001 that was submitting relevant X-ray 
evidence of arthritis of the right knee in support of the 
veteran's claim for the assignment of a rating in excess of 
10 percent for a right knee disability, along with a signed 
waiver of RO review of that evidence.  However, the putative 
evidence is not of record and a waiver associated with the 
hearing transcript is unsigned.  The Board further notes that 
the veteran testified at that time (see hearing transcript, 
page 11) that he was receiving ongoing treatment for all 
three orthopedic disabilities at issue at a military base.  
These records are not in the claims file.  The VA's statutory 
duty to assist the veteran includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (2000); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that, since the veteran has testified 
that the disabilities at issue have had a significant adverse 
effect on his employment as a warehouse manager, the RO 
should consider whether the veteran's claims for an initial 
evaluations in excess of 10 percent for degenerative joint 
disease of the lumbar spine,  patellofemoral syndrome of the 
left knee, or  patellofemoral syndrome of the right knee 
warrant referral to the Director of VA Compensation and 
Pension Service for consideration of the assignment of an 
extra-schedular evaluation(s) under the provisions of 38 
C.F.R. § 3.321(b)(1) (2000).

Finally, as the veteran was provided two VA examinations 
during the course of this claim, in May 1998 and in November 
1999, it is apparent that another examination is not 
warranted.  However, after obtaining the additional medical 
evidence noted above, the RO should schedule another 
orthopedic examination if it is deemed necessary.

In view of the foregoing, the veteran's claims must be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for his bilateral knee disability and 
low back disorder since his separation 
from service in 1997.  After obtaining 
any necessary authorizations, all records 
identified that are not already on file 
should be obtained and associated with 
the claims file, to include the X-ray 
evidence and medical records relating to 
recent treatment at a military base 
referred to at the veteran's Travel Board 
hearing.  If any identified records 
cannot be obtained, the reasons therefor 
should be properly documented in the 
claims file. 

2.  Thereafter, the RO must review the 
claims file and ensure that all 
development action deemed necessary by 
the Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) is 
completed with respect to the veteran's 
claims.

3.  The RO should then readjudicate the 
claims for higher initial evaluations for 
the veteran's bilateral knee and low back 
disorders.  If X-ray evidence of 
arthritis of either knee is obtained, and 
if the arthritis is determined to be part 
of the veteran's service-connected knee 
disability or disabilities, the RO must 
consider whether separate ratings are 
warranted for arthritis with limitation 
of motion.  That is, the RO must consider 
the application of a separate disability 
rating the knee disability under the 
provisions of Diagnostic Code 5003.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98; 
Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  

4.  Following the procedure set forth at 
38 C.F.R. § 3.321(b)(1), the RO should 
specifically document their consideration 
as to whether the veteran's claims for an 
initial evaluations in excess of 10 
percent for degenerative joint disease of 
the lumbar spine,  patellofemoral 
syndrome of the left knee, or  
patellofemoral syndrome of the right knee 
warrant referral to the Director of VA 
Compensation and Pension Service for 
consideration of the assignment of an 
extra-schedular evaluation(s). 

If the veteran's claims are not granted in full, he and his 
representative should be provided a supplemental statement of 
the case which includes a summary of additional evidence 
submitted, any additional applicable laws and regulations, 
and the reasons for the decision.  He should then be afforded 
the applicable time to respond.

The purpose of this REMAND is to obtain additional 
information; the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  





The veteran has the right to submit additional evidence and 
argument on the matters remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required until he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


